Citation Nr: 1118037	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-01 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for the service-connected peripheral neuropathy, right lower extremity, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for the service-connected peripheral neuropathy, left lower extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for urinary incontinence, including as secondary to service-connected diabetes mellitus, type 2, and/or adenocarcinoma of the prostate.

4.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from October 1966 through October 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran provided sworn testimony before the undersigned Veteran's Law Judge at a March 2011 hearing held at the RO.

The Board notes that it has recharacterized the issue of entitlement to service connection for hypertension, to eliminate the requirement for new and material evidence.  The claim was indeed originally denied by way of the March 2006 rating decision.  The Veteran filed a notice of disagreement in June 2006 and a Statement of the Case followed in February 2007.  In March 2007, the Veteran submitted a statement requesting additional time to file his Substantive Appeal, and then he filed a statement in June 2007, which the Board interprets as a Substantive Appeal of the hypertension issue.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) distinguished the issues of a timely notice of disagreement (NOD) versus a timely Substantive Appeal and held that a timely Substantive Appeal was not a jurisdictional requirement for the Board's consideration of an Veteran's claim.  In Percy, the Court specifically found that, because the RO had never addressed the issue of timeliness in the SOC, and because the Veteran was not informed that there was a timeliness issue until his claim was before the Board, that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted his appeal.  Similarly, in this case, the RO did not notify the Veteran of a timeliness issue, and the untimely substantive appeal will not be used to prejudice the Veteran.  This is considered as an appropriately perfected appeal of his original claim for service connection for hypertension.  Thus, the Board will proceed to the merits of this appeal as to all issues as they are noted in the case caption, above.


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy, right lower extremity, is manifested by pain, burning, numbness, coupled with the loss of balance producing daily falls, but not loss of dorsal flexion of the foot.

2.  The Veteran's peripheral neuropathy, left lower extremity, is manifested by pain, burning, numbness, coupled with the loss of balance producing daily falls, but not loss of dorsal flexion of the foot.

3.  Competent medical evidence establishes that the Veteran's urinary incontinence is at least as likely as not due to his service-connected adenocarcinoma of the prostate.  

4.  Competent medical and lay evidence establishes that it is as least as likely as not that the Veteran's hypertension initially manifested during service.


CONCLUSIONS OF LAW

1.  The criteria are met for a 20 percent rating peripheral neuropathy, right lower extremity.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8523 (2010).

2.  The criteria are met for a 20 percent rating for peripheral neuropathy, left lower extremity.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8523 (2010).

3.  The criteria for service connection for urinary incontinence, as secondary to service-connected adenocarcinoma of the prostate, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

4.  The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks higher ratings for his right and left lower extremity peripheral neuropathy, as well as service connection for both urinary incontinence and hypertension.  In this decision, the Board grants service connection for both urinary incontinence and hypertension, which represent complete grants of the benefit sought on appeal as to the service connection claims.  Thus, no discussion of VA's duties to notify and assist is required.  As to the increased rating claims, the Board recognizes that generally, the Veteran, when seeking a higher VA disability rating, is presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service-connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  Here, however, during the March 2011 Board hearing, the Veteran stated that the assignment of a 20 percent rating for his right and left lower extremity peripheral neuropathy would satisfy his appeal.  See hearing transcript at page 11.  Thus, the award of 20 percent ratings for his right and left lower extremities constitutes full grants of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

Increased Rating

The Veteran is seeking a higher disability evaluation for his service-connected peripheral neuropathy of the right and left lower extremity.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2010).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In this case, the Veteran's peripheral neuropathy is evaluated by the RO under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8523.  He is presently in receipt of a 10 percent rating for both the right and left lower extremity, which indicates mild incomplete paralysis of the anterior tibial nerve.  

The Veteran, by way of his representative, filed his claim for an increased rating in April 2009.  A May 2008 VA examination report, within one year prior to his filing, notes a slowly worsening tingling and numbness in the lower extremities, including constant numbness of his bilateral feet.  Monofilament testing of the bilateral lower extremities was positive for diminished sensation to light touch.  There was no noted affect on joint function.  The examiner identified the nerves involved as the plantar branches of the tibial nerve, the sural nerve at distal branches, and distal branches of the superior peroneal nerve.

The Veteran was again examined in September 2009.  The report notes that there was radiating pain from the back into the leg.

By June 2010, VA outpatient treatment records show that the Veteran's neuropathy pain in both legs had begun to prevent him from driving.  This is indicative of a worsening of the condition.  A new VA examination was conducted in December 2010.  At this time, the Veteran reported worsening symptoms to include more pain by way of a "sharp and burning like sensation."  He also reported difficulty with balance and occasional falls.  Sensory examination revealed "decreased touch, pin prick, temperature and vibration in stocking like distribution involving both lower extremities."  EMG nerve conduction studies revealed "moderate to severe polyneuropathy of lower extremities."  

At the Board hearing, the Veteran stated that he has lost feeling in his legs from his knees down.  See hearing transcript at page 10.  He also testified that he was falling approximately once per day due to this numbness.  Id. at page 12.

Considering the increasing pain, burning, numbness, coupled with the loss of balance producing daily falls, the Board finds that the Veteran's disability picture more closely approximates that which may be characterized as severe impairment to the tibial nerve of both the right and left lower extremity, which warrants a 20 percent rating under DC 8523 for each extremity.  

Service Connection

The Veteran seeks service connection for urinary incontinence and hypertension.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Under section 3.310(a), service connection may be granted on a secondary basis for disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The provisions of 38 C.F.R. 3.310(b) provide that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  

The Board must fully consider the lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Urinary Incontinence

Service connection is in effect for adenocarcinoma of the prostate, with a rating of 100 percent.  The evidence shows that he has urinary incontinence as a result.  Initially, outpatient records show urinary incontinence discussed alongside the diabetes treatment notes and a March 2007 note suggest that the incontinence may be due to the diabetes.  However, at this time the symptoms related to his prostate were beginning to surface.  As time progressed, the Veteran was treated for his prostate cancer.  After that time, in May 2008, he was afforded a VA examination.  He reported urination fifteen or more times per day and three times per night, as well as daily incontinence requiring changing absorbent pads two to three times daily.  The examiner, after examining the Veteran and reviewing the record, concluded that his "urinary incontinence is at least as likely as not secondary to prostate issues."  Outpatient records show that this condition has continued.  See January 2009 VA treatment note.  The condition was again examined in December 2010, at which time urinary incontinence with leakage was again confirmed.  There was, however, no opinion as to etiology in that report.  Thus, the only opinion of record as to the Veteran's urinary incontinence establishes that it is at least as likely as not that the condition is secondary to his service-connected prostate disability.  As such, service connection for urinary incontinence is warranted under 38 C.F.R. § 3.310.  This appeal is, therefore, granted.

Hypertension

The Veteran is also seeking service connection for hypertension.  Throughout the course of this appeal, the evidence has suggested a variety of avenues to establish service connection for hypertension.  A private examiner in January 2009 suggested that the service-connected diabetes was a "factor" in the Veteran's hypertension, suggesting a potential for service connection under 38 C.F.R. § 3.310.  Also, the Veteran and his representative have suggested that the initial diagnosis came within one year of the Veteran's discharge from service, thus suggesting service connection on the basis of presumptive service connection under 38 C.F.R. §§ 3.307, 3.309.  However, the evidence of record more firmly establishes that the Veteran experienced symptoms of the chronic high blood pressure at the time of his separation from service, which have continued since service, ultimately being established as a diagnosis of hypertension.  Thus, service connection is warranted based upon chronicity.

In the Veteran's service treatment records, it is noted in the pre-induction examination that the Veteran was treated one time prior to service for an elevated blood pressure reading, but that there was no ongoing treatment and no treatment at all at the time of entry.  See February 1966 pre-induction examination report.  At the time of separation, however, the examiner noted a blood pressure reading of 138/88 and noted a diagnosis of "labile hypertension."  The Veteran himself reported seeking treatment for this just after his discharge, but being refused treatment at the VA facility.  See hearing transcript at page 14.  He specifically recalled the timing of this effort to received treatment, as it came at the time of his son's birth.  Id.  He reported being treated for this hypertension ever since that time in service, up to the present.  See hearing transcript at page 14; also see August 2009 VA examination report.  Confirmation of ongoing treatment for hypertension appears in medical records dating back to 1995 to 1998 private records showing his history of hypertension and ongoing treatment.  Also, VA outpatient records have shown treatment for the disability throughout the appeal.

Thus, the service treatment records show the first recorded diagnosis of hypertension as at the time of the Veteran's separation from service, and competent medical evidence, coupled with competent and credible lay testimony establish that the treatment for this chronic disability has been ongoing ever since.  Thus, service connection is warranted under 38 C.F.R. § 3.303(b).  As such, service connection is warranted.  See also Splane v. West, 216 F.3d 1058, 1068 (Fed. Cir. 2000).





ORDER

Subject to the law and regulations governing payment of monetary benefits, a 20 percent evaluation is granted for peripheral neuropathy, right lower extremity.

Subject to the law and regulations governing payment of monetary benefits, a 20 percent evaluation is granted for peripheral neuropathy, left lower extremity.

Service connection for urinary incontinenceis granted.

Service connection for hypertension is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


